DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Johnson US 2015/0140545. It is noted that Johnson US 2015/0140545 incorporates by reference Bohm USPN 7157274 at ¶0040.

    PNG
    media_image1.png
    657
    1015
    media_image1.png
    Greyscale
 Annotated Figure 5A of Johnson US 2015/0140545 (Attached Figure 1)

    PNG
    media_image2.png
    603
    1098
    media_image2.png
    Greyscale
 Annotated Figure 1 of Bohm USPN 7157274 (Attached Figure 2)

Regarding Claim 12: Johnson US 2015/0140545 discloses all of the claimed limitations including: A disposable cartridge for a cell sorting system (the cartridge is defined by the sum of its parts, additionally it is noted that any material/component is able to be disposed of in some way, making Johnsons’ system which includes the substrate “disposable”; also it is noted that the prior art of Johnson is directed to a system for sorting cells, see Fig 5A, ¶0002-¶0005, ¶0008), comprising: 
a substrate (see Annotated Figure 5A of Johnson US 2015/0140545 (Attached Figure 1) above); 
a sorting chamber (Attached Figure 1) in fluid communication with a plurality of output channels (Attached Figure 1), the sorting chamber being fabricated in the substrate (Attached Figure 1); 
a microfluidic channel (Attached Figure 1) fabricated in the substrate (Attached Figure 1) and in fluid communication with the sorting chamber (Attached Figure 1), a sheath fluid channel (Bohm - 14 (sheath fluid channel =14); see Annotated Figure 1 of Bohm USPN 7157274 (Attached Figure 2) above), and a sample fluid channel (Bohm - 12; Attached Figure 2), to convey fluid from the sheath fluid channel and the sample fluid channel to the sorting chamber (as seen in Attached Figure 1 and Attached Figure 2, the micro-fluidic channel conveys fluid from the sample fluid channel and the sheath fluid channel), the sheath fluid channel in fluid communication with a sheath fluid inlet (Bohm - Attached Figure 2), and the sample fluid channel in fluid communication with a sample fluid inlet (Bohm - Attached Figure 2); 
an actuator chamber (Attached Figure 1, it is noted that the “actuator chamber” corresponds to 70b in Bohm, also see Column 6 Line 44-49 and Fig 1 of Bohm) fabricated in the substrate (Attached Figure 1) and open to and in fluid communication with the sorting chamber (Attached Figure 1, also see Column 6 Line 44-49 and Fig 1 of Bohm), the actuator chamber configured to redirect flow of the fluid through the sorting chamber into one of the output channels when actuated (Johnson - ¶0037-¶0040, Attached Figure 1, as understood From Fig 5A the mixture of suspended cells is divided into two groups, “cells of interest” and “normal cells” by using switch 151 as explained in ¶0037-¶0040 in Fig 5a-5d; Bohm - also describes the same mechanism with Figures 1-4 and at Column 6 Line 9-Column 9 Line 30 which redirects the “cells of interest” into output channel 1 (Attached Figure 1, Attached figure 2); in short the actuator chamber moves the fluid containing the cells/particles by generating a pressure increase with the actuator chamber); and 
a sheath fluid damper (Attached Figure 1, it is noted that the “sheath fluid damper” corresponds to 70a in Bohm, also see Column 6 Line 49-57 and Fig 1 of Bohm) fabricated in the substrate (Attached Figure 1) in fluid communication with the sheath fluid channel (Attached Figure 1, Attached Figure 2), wherein the sheath fluid damper is configured to reduce variations in a sheath flow rate of the sheath fluid from the sheath fluid inlet to the sorting chamber via the microfluidic channel (Johnson - ¶0037 the sheath fluid damper is part of buffer 154’ which ensures that the pressure pulse generated by the actuator chamber (i.e. 154) is absorbed and does not affect unselected particles; also Bohm - Column 7 Line 28-56; additionally, the sheath fluid damper also is able to reduce variations in the flow rate of the sheath fluid upstream of the sorting camber (e.g. at the area indicated by “sheath fluid channel” in Attached Figure 2 of Bohm), which would be caused by propagation of the pressure pulse through the fluid in the sorting chamber, the micro-fluidic channel, and the sheath fluid channel).
Regarding Claim 13: Johnson US 2015/0140545 discloses all of the claimed limitations including: wherein the sheath fluid damper (Attached Figure 1, Attached Figure 2) includes a first gas (Bohm - Column 7 Line 28-56, the sheath fluid damper contains a compressible gas (i.e. a first gas)) and is configured to reduce variations in a sheath fluid flow rate of the sheath fluid in the sheath fluid channel by compression and expansion of the first gas in response to fluid flow in the sheath fluid channel (Johnson - ¶0036-¶0037 the sheath fluid damper is part of buffer 154’ which ensures that the pressure pulse generated by the actuator chamber (i.e. 154) is absorbed and does not affect unselected particles; also Bohm - Column 6 Line 29-43, and Column 7 Line 28-56; additionally, the sheath fluid damper also is able to reduce variations in the flow rate of the sheath fluid upstream of the sorting camber (e.g. at the area indicated by “sheath fluid channel” in Attached Figure 2 of Bohm), which would be caused by propagation of the pressure pulse through the fluid in the sorting chamber, the micro-fluidic channel, and the sheath fluid channel).
Regarding Claim 18: Johnson US 2015/0140545 discloses all of the claimed limitations including: wherein the sheath fluid damper includes a round gas chamber (Attached Figure 1, Attached Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 2015/0140545 in view of Sharpe US 2014/0170697. It is noted that Johnson US 2015/0140545 incorporates by reference Bohm USPN 7157274 at ¶0040.
Regarding Claim 1: Johnson US 2015/0140545 discloses the limitations: A system (the system is defined by the sum of its parts), comprising: 
a microfluidic channel (Johnson - Attached Figure 1, Bohm - Attached Figure 2) fabricated in a substrate (Johnson - Attached Figure 1), the microfluidic channel in fluid communication with a sorting chamber (Johnson - Attached Figure 1, Bohm - Attached Figure 2), a sheath fluid channel (Bohm - 14; see Attached Figure 2), and a sample fluid channel (Bohm - 12; Attached Figure 2), the sorting chamber fabricated in the substrate (Johnson - Attached Figure 1) and connecting the microfluidic channel to a plurality of output channels (Johnson - Attached Figure 1, Bohm - Attached Figure 2); 
a fluid (=Johnson - fluid of “suspended cells” in Fig 5A; Bohm - fluid containing “stream of particles” Column 6 Line 9-26) flows through the sample fluid channel to the sorting chamber (Johnson - as seen in Figure 5A the fluid flows through the sorting chamber; Bohm - as seen in Attached Figure 2 the fluid containing the stream of particles is delivered from the sample fluid channel to the sorting chamber via the micro-fluidic channel) at a sample fluid flow rate (Bohm - flow rate of the fluid containing the particles being introduced into the micro-fluidic channel in Figure 1 is the sample fluid flow rate); 
an actuator chamber (Johnson - Attached Figure 1, it is noted that the “actuator chamber” corresponds to 70b in Bohm, also see Column 6 Line 44-49 and Fig 1 of Bohm) fabricated in the substrate (Johnson - Attached Figure 1) and open to and in fluid communication with the sorting chamber (Johnson - Attached Figure 1, also see Column 6 Line 44-49 and Fig 1 of Bohm), the actuator chamber configured to redirect flow of the fluid through the sorting chamber into one of the output channels when actuated (Johnson - ¶0037-¶0040, Attached Figure 1, as understood From Fig 5A the mixture of suspended cells is divided into two groups, “cells of interest” and “normal cells” by using switch 151 as explained in ¶0037-¶0040 in Fig 5a-5d; Bohm - also describes the same mechanism with Figures 1-4 and at Column 6 Line 9-Column 9 Line 30 which redirects the “cells of interest” into output channel 1 (Johnson - Attached Figure 1, Bohm - Attached Figure 2); in short the actuator chamber moves the fluid containing the cells/particles by generating a pressure increase with the actuator chamber); 
a sheath fluid (Bohm - carrier fluid ) flowing through the sheath fluid channel to the sorting chamber at a sheath fluid flow rate (i.e. the rate at which the sheath/carrier fluid flows is the sheath fluid flow rate); and 
a sheath fluid damper (Johnson - Attached Figure 1, it is noted that the “sheath fluid damper” corresponds to 70a in Bohm, also see Column 6 Line 49-57 and Fig 1 of Bohm) fabricated in the substrate (Johnson - Attached Figure 1), the sheath fluid damper including a gas (Bohm - Column 6 Line 49-57, Column 7 Line 40-56) in fluid communication with the sheath fluid channel (Bohm - in fluid communication with the sheath fluid channel (Attached Figure 2) via the sorting chamber and the micro fluidic channel; Bohm - Column 6 Line 9-43), wherein the sheath fluid damper is configured to reduce variations in the sheath fluid flow rate by compression and expansion of the gas in response to sheath fluid flow in the sheath fluid channel (Johnson - ¶0036-¶0037 the sheath fluid damper is part of buffer 154’ which ensures that the pressure pulse generated by the actuator chamber (i.e. 154) is absorbed and does not affect unselected particles; also Bohm - Column 7 Line 28-56). 
Johnson US 2015/0140545 is silent regarding the limitations: a sample fluid pump in fluid communication with the sample fluid channel, the sample fluid pump configured to pump a fluid; a sheath fluid pump in fluid communication with the sheath fluid channel, wherein the sheath fluid pump is configured to pump a sheath fluid.

    PNG
    media_image3.png
    442
    927
    media_image3.png
    Greyscale

Annotated Figure 1 of Sharpe US 2014/0170697 (Attached Figure 3)
However, Sharpe US 2014/0170697 does disclose the limitations: A system (Figure 1), comprising: a sample vessel 102, a sheath vessel 104,a sorting chamber 112, a sheath fluid channel (see Annotated Figure 1 of Sharpe US 2014/0170697 (Attached Figure 3) above), and a sample fluid channel (Attached Figure 3); a sample fluid pump (Attached Figure 3, ¶0040 states that the flow control mechanisms (110) may be peristaltic or displacement pumps) in fluid communication with the sample fluid channel (Attached Figure 3), the sample fluid pump configured to pump fluid (i.e. fluid in sample vessel 102) through the sample fluid channel to the sorting chamber at a sample fluid flow rate (Figure 1, Attached Figure 3; Please note that because the claim merely recites “a sample fluid flow rate” without providing any specifics/restrictions, any flow rate achieved by the sample fluid pump would be considered a “sample fluid flow rate”, ¶0040-¶0041); a sheath fluid  pump (Attached Figure 3, ¶0040 states that the flow control mechanisms (110) may be peristaltic or displacement pumps) in fluid communication with the sheath fluid channel (Attached Figure 3), wherein the sheath fluid pump is configured to pump a sheath fluid (i.e. sheath/buffer fluid in vessel 104) through the sheath fluid channel to the sorting chamber at a sheath fluid flow rate (Figure 1, Attached Figure 3; Please note that because the claim merely recites “a sheath fluid flow rate” without providing any specifics/restrictions, any flow rate achieved by the sheath fluid pump would be considered a “sheath fluid flow rate”, ¶0040-¶0041).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unknown mechanism suppling the fluid to the sample channel, and the unknown mechanism supplying the sheath fluid to the sheath fluid channel of Johnson US 2015/0140545 with the sample fluid pump (Attached Figure 3) and the sheath fluid pump (Attached Figure 3) of Sharpe US 2014/0170697 in order to control the flow of the sample fluid and sheath fluid into the sort chamber (¶0040-¶0041, Figure 1).
Regarding Claim 2: Johnson US 2015/0140545 does disclose the limitations: wherein the substrate (Attached Figure 1) is a disposable substrate (Please note that any material/component is able to be disposed of in some way, making Johnsons’ substrate “disposable”). 
Regarding Claim 3: Johnson US 2015/0140545 does disclose the limitations: wherein at least a portion of the sheath fluid damper is formed on the disposable substrate (at least the portion of the sheath fluid damper illustrated in Attached Figure 1 is formed on the substrate).
Regarding Claim 6: Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, it is noted that the prior art of Johnson US 2015/0140545 discloses “an improved actuator for use in microfluidic particle sorting” (Abstract); Bohm USPN 7157274 discloses that the channel in the microfluidic system has cross-sectional dimensions in the range of 1.0μm - 500μm / 25μm - 250μm / 50μm-150μm (Column 5 Line 52-67) ; and the prior art of Sharpe US 2014/0170697 discloses “a flow cell for particle sorting” (Abstract), and that the flowpath in the device of Sharpe has microscale dimensions with flow paths having cross sectional dimensions in the range between 10μm - 1mm / 25μm - 250μm / 50μm - 150μm (¶0029); Sharpe also discloses that flowcontrol mechanisms (i.e. pumps) 110 are used to control the amount of fluid flowing into the sort chamber 112 (¶0040-¶0042). Also the instant application is directed to microfluidic cell sorting systems (e.g. see Page 3 ¶0017), thus both the prior art and the instant application are directed to structures which are capable of pumping small quantities of fluid. Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 discloses the claimed limitations except for: wherein the sheath fluid flow rate is from 1 μl/min to 1 ml/min. Further while Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 is silent regarding “wherein the sheath fluid flow rate is from 1 μl/min to 1 ml/min”; Since applicant has not disclosed that purpose of the sheath fluid flow rate at the discrete range of from 1 μl/min to 1 ml/min solves any stated problem or is for any particular purpose aside from --designing a system having a sheath flow rate in a range from 1 μl/min to 1 ml/min--, and it appears that the system of Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 would perform equally well at having a sheath flow rate in "a range from 1 μl/min to 1 ml/min" as claimed by applicant, it would have been an obvious matter of design choice to modify the system of Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 to have a sheath flow rate in a range from 1 μl/min to 1 ml/min as claimed in order to be able to sort the particles with the system at a desired speed corresponding to the sheath flow rate. Additionally, it is noted that Applicant appears to have placed no criticality on the claimed sheath flow rate (e.g. ¶0051 - Page 10, ¶0053 - Page 11 in the specification filed on 12/20/2017, where no function or result is applied to the sheath fluid flow rate in a range from 1 μl/min to 1 ml/min).
Regarding Claim 7: Johnson US 2015/0140545 does disclose the limitations: wherein the sheath fluid damper includes a round gas chamber (Attached Figure 1, Attached Figure 2).
Regarding Claim 9: Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, it is noted that the prior art of Johnson US 2015/0140545 discloses “an improved actuator for use in microfluidic particle sorting” (Abstract); Bohm USPN 7157274 discloses that the channel in the microfluidic system has cross-sectional dimensions in the range of 1.0μm - 500μm / 25μm - 250μm / 50μm-150μm (Column 5 Line 52-67) ; and the prior art of Sharpe US 2014/0170697 discloses “a flow cell for particle sorting” (Abstract), and that the flowpath in the device of Sharpe has microscale dimensions with flow paths having cross sectional dimensions in the range between 10μm - 1mm / 25μm - 250μm / 50μm - 150μm (¶0029); Sharpe also discloses that flowcontrol mechanisms (i.e. pumps) 110 are used to control the amount of fluid flowing into the sort chamber 112 (¶0040-¶0042). Also the instant application is directed to microfluidic cell sorting systems (e.g. see Page 3 ¶0017), thus both the prior art and the instant application are directed to structures which are capable of pumping small quantities of fluid. Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 discloses the claimed limitations except for: wherein the sheath fluid damper has a volume of from 60 mm3 to 600 mm3. It would have been obvious to modify the unknown volume for the sheath fluid damper in the prior art of Johnson US 2015/0140545 to be between 60 mm3 to 600 mm3, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case the device of Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 would appear to function similarly given the claimed size of the volume for the sheath fluid damper, and the modification would not appear to adversely affect the operation of the prior art device. Additionally, it is noted that Applicant appears to have placed no criticality on the claimed volume of the sheath fluid damper (see e.g. ¶0048-¶0049 - Page 9-Page 10 & ¶0059 - Page 13 in the specification filed on 12/20/2017, where no function or result is applied to the volume of the sheath fluid damper).
Claim(s) 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 2015/0140545. It is noted that Johnson US 2015/0140545 incorporates by reference Bohm USPN 7157274 at ¶0040.
Regarding Claim 17: Johnson US 2015/0140545 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, it is noted that the prior art of Johnson US 2015/0140545 discloses “an improved actuator for use in microfluidic particle sorting” (Abstract); Bohm USPN 7157274 discloses that the channel in the microfluidic system has cross-sectional dimensions in the range of 1.0μm - 500μm / 25μm - 250μm / 50μm-150μm (Column 5 Line 52-67). Also the instant application is directed to microfluidic cell sorting systems (e.g. see Page 3 ¶0017), thus both the prior art and the instant application are directed to structures which are capable of pumping small quantities of fluid. Johnson US 2015/0140545 discloses the claimed limitations except for: wherein the sheath fluid flow rate is from 1 μl/min to 1 ml/min. Further while Johnson US 2015/0140545 is silent regarding “wherein the sheath fluid flow rate is from 1 μl/min to 1 ml/min”; Since applicant has not disclosed that purpose of the sheath fluid flow rate at the discrete range of from 1 μl/min to 1 ml/min solves any stated problem or is for any particular purpose aside from --designing a system having a sheath flow rate in a range from 1 μl/min to 1 ml/min--, and it appears that the system of Johnson US 2015/0140545 would perform equally well at having a sheath flow rate in "a range from 1 μl/min to 1 ml/min" as claimed by applicant, it would have been an obvious matter of design choice to modify the system of Johnson US 2015/0140545 to have a sheath flow rate in a range from 1 μl/min to 1 ml/min as claimed in order to be able to sort the particles with the system at a desired speed corresponding to the sheath flow rate. Additionally, it is noted that Applicant appears to have placed no criticality on the claimed sheath flow rate (e.g. ¶0051 - Page 10, ¶0053 - Page 11 in the specification filed on 12/20/2017, where no function or result is applied to the sheath fluid flow rate in a range from 1 μl/min to 1 ml/min).
Regarding Claim 21: Johnson US 2015/0140545 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Additionally, it is noted that the prior art of Johnson US 2015/0140545 discloses “an improved actuator for use in microfluidic particle sorting” (Abstract); Bohm USPN 7157274 discloses that the channel in the microfluidic system has cross-sectional dimensions in the range of 1.0μm - 500μm / 25μm - 250μm / 50μm-150μm (Column 5 Line 52-67). Also the instant application is directed to microfluidic cell sorting systems (e.g. see Page 3 ¶0017), thus both the prior art and the instant application are directed to structures which are capable of pumping small quantities of fluid. Johnson US 2015/0140545 discloses the claimed limitations except for: wherein the sheath fluid damper has a volume of from 60 mm3 to 600 mm3. It would have been obvious to modify the unknown volume for the sheath fluid damper in the prior art of Johnson US 2015/0140545 to be between 60 mm3 to 600 mm3, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case the device of Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 would appear to function similarly given the claimed size of the volume for the sheath fluid damper, and the modification would not appear to adversely affect the operation of the prior art device. Additionally, it is noted that Applicant appears to have placed no criticality on the claimed volume of the sheath fluid damper (see e.g. ¶0048-¶0049 - Page 9-Page 10 & ¶0059 - Page 13 in the specification filed on 12/20/2017, where no function or result is applied to the volume of the sheath fluid damper).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 2015/0140545 in view of Sharpe US 2014/0170697 as applied to claim 1 above, and further in view of Gilbert US 2005/0123450.
Regarding Claim 4: Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 discloses the claimed invention except for "wherein the disposable substrate includes silicone." 
Additionally, the prior art of Gilbert US 2005/0123450 discloses the limitations: a system 10 for producing a sheath flow in a microchannel (12, ¶0046-¶0047) formed a substrate (substrate = 10a,10b; element 12 is formed in element 10b ¶0046) wherein the substrate includes silicone (suitable materials for forming the substrate include silicon wafer, ¶0049)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use silicon wafer for the material of the substrate of Johnson US 2015/0140545 in the device of Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 especially since Gilbert US 2005/0123450 states that suitable substrate materials for forming microchannels includes silicon wafer (Gilbert ¶0049), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 14-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 2015/0140545 as applied to claim 12 above, and further in view of Chou USPN 7258774.
Regarding Claim 14: Johnson US 2015/0140545 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Additionally, Johnson US 2015/0140545 discloses the limitations: a sample flow rate of the sample fluid from the sample fluid inlet to the sorting chamber via the sample fluid channel (Johnson - flow rate of sample fluid flowing through the sample inlets (¶0024) to reach the micro-fluidic channel in Attached Figure 1; Bohm - flow rate of the sample fluid flowing through the sample fluid channel between the sample fluid inlet and the sample fluid outlet - Attached Figure 2). Johnson US 2015/0140545 is silent regarding the limitations: a sample fluid damper, in fluid communication with the sample fluid channel, to reduce variations in a sample flow rate. 

    PNG
    media_image4.png
    415
    1070
    media_image4.png
    Greyscale

Annotated Figure 27 of Chou USPN 7258774 (Attached Figure 4)
However Chou USPN 7258774 does disclose the limitations: 
a fluid channel 2702, the fluid channel in fluid communication with a fluid inlet (see Annotated Figure 27 of Chou USPN 7258774 (Attached Figure 4) above) and a fluid outlet (Attached Figure 4);
a fluid damper 2700 in fluid communication with the fluid channel (Attached Figure 4, Column 28 Line 27-37), to reduce variations in a flow rate of the fluid from the fluid inlet to the fluid outlet via the fluid channel (the examiner notes that a fluid flow with pressure oscillations in it would be a pulsating fluid flow, and subject to variations in the flow rate due to the pulsations, as seen in Attached Figure 4, the prior art of Chou discloses that the damper structure 2700 which is filled with air 2704, is such that as the pulsating flow encounters the fluid damper, energy is expended as the fluid pushes against the air; and as a result of this the amplitude of the pulsations is reduced as the fluid flows to the outlet (i.e. variations in a flow rate of the fluid are reduced from the inlet to the outlet via the fluid channel), Column 28 Line 27-37). 
Hence it would have been obvious to one of ordinary skill in the art to modify the sample fluid channel 12 of Johnson US 2015/0140545 (who incorporates by reference Bohm USPN 7157274 at ¶0040; Bohm - Attached Figure 2) with the fluid damper 2700 of Chou USPN 7258774 in order to reduce or eliminate any variations in the fluid flow rate of within the fluid channel (Chou: Column 27 - Lines 23-25, Column 28 Line 27-37).
Regarding Claim 15: Johnson US 2015/0140545 as modified by Chou USPN 7258774 does disclose the limitations: wherein the sample fluid damper (Chou - 2700) includes a second gas (Chou - air 2704) and is configured to reduce variations in the sample flow rate (Johnson/Bohm - flow rate of fluid passing through the sample fluid channel - Attached Figure 2 | Chou - flow rate of fluid 2706) of the sample fluid by compression and expansion of the second gas (Chou - compression and expansion of air 2704) in response to fluid flow in the sample fluid channel (Chou - Attached Figure 4, Column 28 Line 27-37).
Regarding Claim 16: Johnson US 2015/0140545 does disclose the limitations: wherein the variations of the sheath flow rate are reduced to less than 10% of an average sheath flow rate (Johnson - ¶0037 states that the sheath fluid damper (i.e. buffer chamber 154’) absorbs the pressure pulsations; Bohm - Column 7 Line 47-56 states: “The second side passage 24a and the second bubble valve 100a absorb the transient pressure variations in the measurement duct 16 induced via the actuator 26.” And “The resilient properties allow the flow of liquid from the measurement duct into the second side passage 24a, allowing the pressure pulse to be absorbed and preventing disturbance to the flow of the non-selected particles in the stream of particles.” Meaning that all flow variations of the sheath flow rate caused by the pressure pulsation are eliminated or reduced to 0 (i.e. absorbed); 0% variation is less than 10%). Thus the prior art of Johnson US 2015/0140545 discloses the language of the claim without further modification.
Additionally, or in the alternate: Chou USPN 7258774 does disclose the limitations: 
a fluid channel 2702, the fluid channel in fluid communication with a fluid inlet (see Annotated Figure 27 of Chou USPN 7258774 (Attached Figure 4) above) and a fluid outlet (Attached Figure 4);
a fluid damper 2700 in fluid communication with the fluid channel (Attached Figure 4, Column 28 Line 27-37), to reduce variations in a flow rate of the fluid from the fluid inlet to the fluid outlet via the fluid channel (the examiner notes that a fluid flow with pressure oscillations in it would be a pulsating fluid flow, and subject to variations in the flow rate due to the pulsations, as seen in Attached Figure 4, the prior art of Chou discloses that the damper structure 2700 which is filled with air 2704, is such that as the pulsating flow encounters the fluid damper, energy is expended as the fluid pushes against the air; and as a result of this the amplitude of the pulsations is reduced as the fluid flows to the outlet (i.e. variations in a flow rate of the fluid are reduced from the inlet to the outlet via the fluid channel), Column 28 Line 27-37).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sheath fluid damper (Attached Figure 1, Attached Figure 2) of Johnson US 2015/0140545 with the fluid damper 2700 of Chou USPN 7258774 in order to eliminate any variations in the fluid flow rate of within the fluid channel (Chou: Column 27 - Lines 23-25, Column 28 Line 27-37).
Regarding Claim 20: Johnson US 2015/0140545 does disclose the limitations: wherein the sheath fluid damper is configured to reduce the variations of the sheath fluid flow rate by more than 95% (Johnson - ¶0037 states that the sheath fluid damper (i.e. buffer chamber 154’) absorbs the pressure pulsations; Bohm - Column 7 Line 47-56 states: “The second side passage 24a and the second bubble valve 100a absorb the transient pressure variations in the measurement duct 16 induced via the actuator 26.” And “The resilient properties allow the flow of liquid from the measurement duct into the second side passage 24a, allowing the pressure pulse to be absorbed and preventing disturbance to the flow of the non-selected particles in the stream of particles.” Meaning that all flow variations of the sheath flow rate caused by the pressure pulsation are eliminated or reduced to 0 (i.e. absorbed); variations of the sheath fluid flow rate are reduced by 100%, 100% is more than 95%). Thus the prior art of Johnson US 2015/0140545 discloses the language of the claim without further modification.
Additionally, or in the alternate: Chou USPN 7258774 does disclose the limitations: 
a fluid channel 2702, the fluid channel in fluid communication with a fluid inlet (see Annotated Figure 27 of Chou USPN 7258774 (Attached Figure 4) above) and a fluid outlet (Attached Figure 4);
a fluid damper 2700 in fluid communication with the fluid channel (Attached Figure 4, Column 28 Line 27-37), to reduce variations in a flow rate of the fluid from the fluid inlet to the fluid outlet via the fluid channel (the examiner notes that a fluid flow with pressure oscillations in it would be a pulsating fluid flow, and subject to variations in the flow rate due to the pulsations, as seen in Attached Figure 4, the prior art of Chou discloses that the damper structure 2700 which is filled with air 2704, is such that as the pulsating flow encounters the fluid damper, energy is expended as the fluid pushes against the air; and as a result of this the amplitude of the pulsations is reduced as the fluid flows to the outlet (i.e. variations in a flow rate of the fluid are reduced from the inlet to the outlet via the fluid channel), Column 28 Line 27-37).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sheath fluid damper (Attached Figure 1, Attached Figure 2) of Johnson US 2015/0140545 with the fluid damper 2700 of Chou USPN 7258774 in order to eliminate any variations in the fluid flow rate of within the fluid channel (Chou: Column 27 - Lines 23-25, Column 28 Line 27-37).
Claim(s) 11, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 as applied to claim 1 above, and further in view of Chou USPN 7258774.
Regarding Claim 11: Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Johnson US 2015/0140545 discloses the limitations: a sample flow rate of the sample fluid from the sample fluid inlet to the sorting chamber via the sample fluid channel (Johnson - flow rate of sample fluid flowing through the sample inlets (¶0024) to reach the micro-fluidic channel in Attached Figure 1; Bohm - flow rate of the sample fluid flowing through the sample fluid channel between the sample fluid inlet and the sample fluid outlet - Attached Figure 2). Johnson US 2015/0140545 is silent regarding the limitations: a sample fluid damper, in fluid communication with the sample fluid channel, to reduce variations in a sample flow rate. 
However Chou USPN 7258774 does disclose the limitations: 
a fluid channel 2702, the fluid channel in fluid communication with a fluid inlet (see Annotated Figure 27 of Chou USPN 7258774 (Attached Figure 4) above) and a fluid outlet (Attached Figure 4);
a fluid damper 2700 in fluid communication with the fluid channel (Attached Figure 4, Column 28 Line 27-37), to reduce variations in a flow rate of the fluid from the fluid inlet to the fluid outlet via the fluid channel (the examiner notes that a fluid flow with pressure oscillations in it would be a pulsating fluid flow, and subject to variations in the flow rate due to the pulsations, as seen in Attached Figure 4, the prior art of Chou discloses that the damper structure 2700 which is filled with air 2704, is such that as the pulsating flow encounters the fluid damper, energy is expended as the fluid pushes against the air; and as a result of this the amplitude of the pulsations is reduced as the fluid flows to the outlet (i.e. variations in a flow rate of the fluid are reduced from the inlet to the outlet via the fluid channel), Column 28 Line 27-37). 
Hence it would have been obvious to one of ordinary skill in the art to modify the sample fluid channel 12 of Johnson US 2015/0140545 (who incorporates by reference Bohm USPN 7157274 at ¶0040; Bohm - Attached Figure 2) with the fluid damper 2700 of Chou USPN 7258774 in order to reduce or eliminate any variations in the fluid flow rate of within the fluid channel (Chou: Column 27 - Lines 23-25, Column 28 Line 27-37).
Regarding Claim 5: Johnson US 2015/0140545 does disclose the limitations: wherein the variations of the sheath flow rate are reduced to less than 10% of an average sheath flow rate (Johnson - ¶0037 states that the sheath fluid damper (i.e. buffer chamber 154’) absorbs the pressure pulsations; Bohm - Column 7 Line 47-56 states: “The second side passage 24a and the second bubble valve 100a absorb the transient pressure variations in the measurement duct 16 induced via the actuator 26.” And “The resilient properties allow the flow of liquid from the measurement duct into the second side passage 24a, allowing the pressure pulse to be absorbed and preventing disturbance to the flow of the non-selected particles in the stream of particles.” Meaning that all flow variations of the sheath flow rate caused by the pressure pulsation are eliminated or reduced to 0 (i.e. absorbed); 0% variation is less than 10%). Thus the prior art of Johnson US 2015/0140545 discloses the language of the claim without further modification.
Additionally, or in the alternate: Chou USPN 7258774 does disclose the limitations: 
a fluid channel 2702, the fluid channel in fluid communication with a fluid inlet (see Annotated Figure 27 of Chou USPN 7258774 (Attached Figure 4) above) and a fluid outlet (Attached Figure 4);
a fluid damper 2700 in fluid communication with the fluid channel (Attached Figure 4, Column 28 Line 27-37), to reduce variations in a flow rate of the fluid from the fluid inlet to the fluid outlet via the fluid channel (the examiner notes that a fluid flow with pressure oscillations in it would be a pulsating fluid flow, and subject to variations in the flow rate due to the pulsations, as seen in Attached Figure 4, the prior art of Chou discloses that the damper structure 2700 which is filled with air 2704, is such that as the pulsating flow encounters the fluid damper, energy is expended as the fluid pushes against the air; and as a result of this the amplitude of the pulsations is reduced as the fluid flows to the outlet (i.e. variations in a flow rate of the fluid are reduced from the inlet to the outlet via the fluid channel), Column 28 Line 27-37).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sheath fluid damper (Attached Figure 1, Attached Figure 2) of Johnson US 2015/0140545 with the fluid damper 2700 of Chou USPN 7258774 in order to eliminate any variations in the fluid flow rate of within the fluid channel (Chou: Column 27 - Lines 23-25, Column 28 Line 27-37).
Regarding Claim 10: Johnson US 2015/0140545 does disclose the limitations: wherein the sheath fluid damper is configured to reduce the variations of the sheath fluid flow rate by more than 95% (Johnson - ¶0037 states that the sheath fluid damper (i.e. buffer chamber 154’) absorbs the pressure pulsations; Bohm - Column 7 Line 47-56 states: “The second side passage 24a and the second bubble valve 100a absorb the transient pressure variations in the measurement duct 16 induced via the actuator 26.” And “The resilient properties allow the flow of liquid from the measurement duct into the second side passage 24a, allowing the pressure pulse to be absorbed and preventing disturbance to the flow of the non-selected particles in the stream of particles.” Meaning that all flow variations of the sheath flow rate caused by the pressure pulsation are eliminated or reduced to 0 (i.e. absorbed); variations of the sheath fluid flow rate are reduced by 100%, 100% is more than 95%). Thus the prior art of Johnson US 2015/0140545 discloses the language of the claim without further modification.
Additionally, or in the alternate: Chou USPN 7258774 does disclose the limitations: 
a fluid channel 2702, the fluid channel in fluid communication with a fluid inlet (see Annotated Figure 27 of Chou USPN 7258774 (Attached Figure 4) above) and a fluid outlet (Attached Figure 4);
a fluid damper 2700 in fluid communication with the fluid channel (Attached Figure 4, Column 28 Line 27-37), to reduce variations in a flow rate of the fluid from the fluid inlet to the fluid outlet via the fluid channel (the examiner notes that a fluid flow with pressure oscillations in it would be a pulsating fluid flow, and subject to variations in the flow rate due to the pulsations, as seen in Attached Figure 4, the prior art of Chou discloses that the damper structure 2700 which is filled with air 2704, is such that as the pulsating flow encounters the fluid damper, energy is expended as the fluid pushes against the air; and as a result of this the amplitude of the pulsations is reduced as the fluid flows to the outlet (i.e. variations in a flow rate of the fluid are reduced from the inlet to the outlet via the fluid channel), Column 28 Line 27-37).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sheath fluid damper (Attached Figure 1, Attached Figure 2) of Johnson US 2015/0140545 with the fluid damper 2700 of Chou USPN 7258774 in order to eliminate any variations in the fluid flow rate of within the fluid channel (Chou: Column 27 - Lines 23-25, Column 28 Line 27-37).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 2015/0140545 in view of Sharpe US 2014/0170697 as applied to claim 1 above, and further in view of Morrison US 2012/0121441.
Regarding Claim 8: Johnson US 2015/0140545 as modified by Sharpe US 2014/0170697 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Johnson US 2015/0140545 discloses the limitations: wherein the sheath fluid damper is along the sheath fluid channel (as seen in Attached Figure 1 and Attached Figure 2, both the sorting chamber and the microfluidic channel are parallel to the sheath fluid channel, and thus along (i.e. parallel to) the sheath fluid channel). Johnson US 2015/0140545 is silent regarding the limitations: “wherein the sheath fluid damper includes at least two gas chambers disposed in series along the sheath fluid channel”. 

    PNG
    media_image5.png
    559
    962
    media_image5.png
    Greyscale
 Annotated Figure 10 of Morrison US 2012/0121441 (Attached Figure 5)
However Morrison US 2012/0121441 does disclose the limitations: a fluid channel (see Annotated Figure 10 of Morrison US 2012/0121441 (Attached Figure 5) above), a fluid chamber (Attached Figure 5), a fluid damper (Attached Figure 5, Fig. 10, ¶0046), an output (Attached Figure 5); wherein the fluid damper includes at least two gas chambers (Attached Figure 5) disposed in series along the fluid channel (as seen in Attached Figure 5 above the fluid chamber that both the first gas chamber in the first fluid damper and the second gas chamber in the second fluid damper are connected to is parallel to the fluid channel, and thus along (i.e. parallel to) the fluid channel; additionally as seen in Attached Figure 5, the two gas chambers are sequentially arranged (i.e. in series) in the fluid flow direction). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath fluid damper (Attached Figure 1, Attached Figure 2) of Johnson US 2015/0140545 and use a plurality of gas chambers in the fluid damper as taught by Morrison US 2012/0121441 in order to be able to eliminate noise in the fluid over a wider range of frequencies by using multiple gas chambers (¶0046, Fig 10).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 2015/0140545 as applied to claim 12 above, and further in view of Morrison US 2012/0121441.
Regarding Claim 19: Johnson US 2015/0140545 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Additionally Johnson US 2015/0140545 discloses the limitations: wherein the sheath fluid damper is along the sheath fluid channel (as seen in Attached Figure 1 and Attached Figure 2, both the sorting chamber and the microfluidic channel are parallel to the sheath fluid channel, and thus along (i.e. parallel to) the sheath fluid channel). Johnson US 2015/0140545 is silent regarding the limitations: “wherein the sheath fluid damper includes at least two gas chambers disposed in series along the sheath fluid channel”. 
However Morrison US 2012/0121441 does disclose the limitations: a fluid channel (see Annotated Figure 10 of Morrison US 2012/0121441 (Attached Figure 5) above), a fluid chamber (Attached Figure 5), a fluid damper (Attached Figure 5, Fig. 10, ¶0046), an output (Attached Figure 5); wherein the fluid damper includes at least two gas chambers (Attached Figure 5) disposed in series along the fluid channel (as seen in Attached Figure 5 above the fluid chamber that both the first gas chamber in the first fluid damper and the second gas chamber in the second fluid damper are connected to is parallel to the fluid channel, and thus along (i.e. parallel to) the fluid channel; additionally as seen in Attached Figure 5, the two gas chambers are sequentially arranged (i.e. in series) in the fluid flow direction). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath fluid damper (Attached Figure 1, Attached Figure 2) of Johnson US 2015/0140545 and use a plurality of gas chambers in the fluid damper as taught by Morrison US 2012/0121441 in order to be able to eliminate noise in the fluid over a wider range of frequencies by using multiple gas chambers (¶0046, Fig 10).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s arguments (Page 6 ¶1-Page 7 ¶4) with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon in the attached PTO-892 is considered pertinent to applicant's disclosure.
Dancu US 2008/0177131 - discloses flow dampers reduce noise or vibration in the fluid flow ¶0119
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746